Citation Nr: 0936214	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  08-29 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Madison, 
Wisconsin


THE ISSUES

1.  Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred for treatment at a non-VA medical 
facility from February 27, 2007 to March 2, 2007.  

2.  Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred for treatment at a non-VA medical 
facility on March 15, 2007 and March 16, 2007.

3.  Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred for treatment at a non-VA medical 
facility on March 20, 2007.
 

REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Department of Veterans Affairs (VA) William S. Middleton 
Memorial Veterans Hospital in Madison, Wisconsin indicated in 
the statement of the case that the Veteran had active duty 
from June 1961 to June 1969.  The claims file does not 
contain any documents otherwise showing dates of active duty 
service or verifying active duty service.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 administrative decision by 
the William S. Middleton Memorial Veterans Hospital in 
Madison, Wisconsin, which denied the benefits sought on 
appeal.  


FINDINGS OF FACT

1.  Service connection has not been established for any 
disability.

2.  At the time the emergency and hospital treatment was 
furnished from February 27, 2007 to March 2, 2007, the 
Veteran was not enrolled in the VA health care system and had 
not received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment.

3.  At the time of the consultation treatment visits of March 
15, 2007 and March 16, 2007, emergency service were not 
provided; and the Veteran was not enrolled in the VA health 
care system, and had not received medical services under 
authority of 38 U.S.C. Chapter 17 within the 24-month period 
preceding the furnishing of such emergency treatment.

4.  At the time of the surgical treatment of March 20, 2007, 
emergency services were not provided.  


CONCLUSIONS OF LAW

1.  The criteria for reimbursement of unauthorized medical 
expenses incurred for treatment from February 27, 2007 to 
March 2, 2007, have not been met.  38 U.S.C.A. §§ 1703, 1725, 
1728 (West 2002); 38 C.F.R. §§ 17.54, 17.120, 17.1000-17.1008 
(2008).

2.  The criteria for reimbursement of unauthorized medical 
expenses incurred for treatment on March 15, 2007 and March 
16, 2007, have not been met.  38 U.S.C.A. §§ 1703, 1725, 1728 
(West 2002); 38 C.F.R. §§ 17.54, 17.120, 17.1000-17.1008 
(2008).

3.  The criteria for reimbursement of unauthorized medical 
expenses incurred for treatment on March 20, 2007, have not 
been met.  38 U.S.C.A. §§ 1703, 1725, 1728 (West 2002); 38 
C.F.R. §§ 17.54, 17.120, 17.1000-17.1008 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim. To implement the provisions of the 
law, VA promulgated regulations codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).

The requirements under VCAA are not applicable where further 
assistance would not aid the veteran in substantiating a 
claim, including if resolution of that claim is based on 
statutory interpretation, rather than consideration of the 
factual evidence. Wensch v. Principi, 15 Vet App 362 (2001); 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2004); see also 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").

As discussed in the decision below, the facts are not 
actually in dispute and resolution of the veteran's claim 
basically depends on the interpretation of relevant law with 
respect to whether the veteran is entitled to payment or 
reimbursement of unauthorized medical expenses incurred for 
treatment at a non-VA medical facility.  

VCAA notice is not required because the claims cannot be 
substantiated as a matter of law. See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (where the law and not the evidence 
is dispositive the Board should deny the claim on the ground 
of the lack of legal merit or the lack of entitlement under 
the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not 
required to provide notice of the information and evidence 
necessary to substantiate a claim where that claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the veteran ineligible for 
the claimed benefit).

II. Analysis

The Veteran is claiming entitlement to reimbursement of three 
sets of unauthorized medical expenses incurred for heart-
related treatment at non-VA medical facilities for: (1) 
emergency room and hospital treatment from February 27 to 
March 2, 2007 at the Swedish American Hospital; (2) 
consultation visits on March 15, 2007 and March 16, 2007 by 
Rockford Cardiology Associates; and (3) surgical treatment on 
March 20, 2007 at the Swedish American Hospital.  

At the June 2009 Travel Board hearing the Veteran testified 
that on February 27, 2007 he was taken by ambulance to the 
Swedish American Hospital emergency services after 
collapsing.  His wife told the ambulance attendants she 
wanted them to take him to the VA but they said they could 
not and had to take him to Swedish American Hospital.  The 
Veteran testified that the doctor at that hospital called VA 
and VA told the doctor to admit the Veteran there at Swedish 
American Hospital because it was an emergency.  The Veteran 
testified that the VA hospital was 1.5 hours away and Swedish 
American Hospital was eight minutes away.

The Veteran testified that he had been treated by VA years 
before, in 1992.  He noted that since 1992, he had not been 
treated by until the February 27, 2007 treatment.  He also 
testified that after his first treatment (from February 27, 
2007 to March 2, 2007) VA later notified him that he had been 
accepted by VA, and that he should have the recommended 
pacemaker implant put in.  The testimony indicated that the 
Veteran received this notification by phone call prior to the 
consultation visits of March 15 and 16, 2007.  He testified 
that he asked VA if he should go to Madison (VA medical 
facility), and VA told him this facility was full and to go 
back to Swedish American and have the procedure done there.

Under 38 U.S.C.A. § 1725, VA may reimburse a veteran for 
reasonable value of emergency treatment furnished in a non-VA 
facility, or in lieu of that, make payment directly to a 
hospital or other health care provider that furnished such 
treatment on behalf of the Veteran, if other requirements 
discussed below are met.  38 U.S.C.A. § 1725 (West 2002).
 
Generally, when VA facilities or other government facilities 
are not capable of furnishing economical hospital care or 
medical services because of geographical inaccessibility or 
are not capable of furnishing care or services required, VA 
may contract with non-VA facilities for care of a Veteran.  

Reimbursement or payment for expenses not previously 
authorized may be made only under the following circumstances 
(all criteria a, b, and c must be met): 

(a) for veterans with service connected disabilities, 
treatment not previously authorized is rendered for 
(1) an adjudicated service-connected disability; or 
(2) a nonservice-connected disability associated 
with and held to be aggravating an adjudicated 
service-connected disability; or
(3) any disability of a veteran who is permanently 
and totally disabled as a result of a service-
connected disability; or
(4) for any illness, injury or dental disability in 
the case of a veteran who is participating in a 
rehabilitation program under 38 U.S.C. Chapter 31; 

(b) such treatment was rendered in a medical emergency 
of such nature that delay would have been hazardous to 
life or health; and 

(c) VA or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand would 
not have been reasonable, sound, wise, or practical.  

See 38 U.S.C.A. § 1728; 38 C.F.R. §§ 17.52, 17.120.

Failure to satisfy any one of the three criteria (a, b, or c) 
listed above precludes VA from paying unauthorized medical 
expenses incurred at a private hospital.  See 38 C.F.R. § 
17.120; Zimick v. West, 11 Vet. App. 45, 49 (1998).  Also, no 
reimbursement or payment of services not previously 
authorized will be made when such treatment was procured 
through private sources in preference to available Government 
facilities. 38 C.F.R. § 17.130.

The record reflects, and the Veteran has not disputed, that 
service connection is not in effect for any disability.  A VA 
computer printout dated in January 2008 indicates that 
service connection was not in effect for any disorders.  
Thus, the Veteran does not meet the threshold criteria under 
38 U.S.C. 1728.  Therefore, the veteran is not eligible for 
medical expense reimbursement under 38 U.S.C. 1728 for the 
hospital or consultation treatment provided, regardless of 
the nature of the treatment.  38 U.S.C. § 1728 authorizes VA 
payment or reimbursement for emergency treatment to a limited 
group of veterans, primarily those who receive emergency 
treatment for a service-connected disability.

Because the Veteran did not meet the criteria for payment of 
authorized or unauthorized medical expenses of 38 U.S.C.A. § 
1728, the Veteran's claim for payment must also be considered 
under criteria for determining entitlement under the Veterans 
Millennium Healthcare and Benefits Act (Act), 38 U.S.C.A. § 
1725; 38 C.F.R. §§ 17.1000-17.1008.  The provisions of the 
Act became effective as of May 29, 2000. 

Pursuant to 38 C.F.R. § 17.1002, the Veterans Millennium 
Healthcare and Benefits Act provides for VA to make payment 
or reimbursement of costs for emergency treatment for non-
service-connected disabilities in non-VA facilities, but only 
if all of the following criteria are met:

(a)  The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b)  The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition of 
such a nature that a prudent layperson would have 
reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or 
health (this standard would be met if there were an 
emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) 
that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect 
the absence of immediate medical attention to result in 
placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions, or 
serious dysfunction of any bodily organ or part);

(c)  A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them before 
hand would not have been considered reasonable by a 
prudent layperson (as an example, these conditions would 
be met by evidence establishing that a veteran was 
brought to a hospital in an ambulance and the ambulance 
personnel determined that the nearest available 
appropriate level of care was at a non-VA medical 
center);

(d)  The claim for payment or reimbursement for any 
medical care beyond the initial emergency evaluation and 
treatment is for a continued medical emergency of such a 
nature that the Veteran could not have been safely 
transferred to a VA or other Federal facility (the 
medical emergency lasts only until the time the Veteran 
becomes stabilized);

(e)  At the time the emergency treatment was furnished, 
the Veteran was enrolled in the VA health care system 
and had received medical services under authority of 38 
U.S.C. Chapter 17 within the 24-month period preceding 
the furnishing of such emergency treatment;

(f)  The Veteran is financially liable to the provider 
of emergency treatment for that treatment;

(g)  The Veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or in 
part, for the emergency treatment (this condition cannot 
be met if the Veteran has coverage under a health-plan 
contract but payment is barred because of a failure by 
the Veteran or provider to comply with the provisions of 
that health-plan contract, e.g., failure to submit a 
bill or medical records within specified time limits, or 
failure to exhaust appeals of the denial of payment); 
(emphasis added)

(h)  If the condition for which the emergency treatment 
was furnished was caused by an accident or work-related 
injury, the claimant has exhausted without success all 
claims and remedies reasonably available to the Veteran 
or provider against a third party for payment of such 
treatment; and the Veteran has no contractual or legal 
recourse against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole or in 
part, the Veteran's liability to the provider;

(i)  The Veteran is not eligible for reimbursement under 
38 U.S.C.A. § 1728 for the emergency treatment provided 
(38 U.S.C.A. § 1728 authorizes VA payment or 
reimbursement for emergency treatment to a limited group 
of veterans, primarily those who receive emergency 
treatment for a service-connected disability).

See 38 C.F.R. § 17.1002 (a)-(i).

As explained below, a review of the record shows that in each 
case of treatment for which payment or reimbursement is 
sought, part of the requisite criterion set forth above are 
not met.  For each period of treatment, there is at least one 
criteria that the Veteran does not satisfy.  Thus 
reimbursement of non-VA medical expenses under the provisions 
of 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002 cannot be 
granted for each period of treatment claimed here on appeal.  
See 38 U.S.C.A. § 1725(b); 38 C.F.R. § 17.1002(g).  

With respect to the treatment from February 27, 2007 to March 
2, 2007 at the Swedish American Hospital, during this 
emergency and hospital treatment the Veteran was not enrolled 
in the VA health care system and also had not received 
medical services under authority of 38 U.S.C. Chapter 17 
within the 24-month period preceding the furnishing of such 
emergency treatment.  

The Veteran concedes that prior to the February 2008 
treatment at Swedish American Hospital, he had had no VA 
treatment since 1992.  VA computer printouts dated in January 
2008 indicate that the Veteran had not received any treatment 
within the 24-month period preceding the February 2007 
emergency treatment at Swedish American Hospital.  These 
printouts also note that the enrollment date was March 20, 
2007 for enrollment in the VA health care system.  In a March 
28, 2007 letter to the Veteran, the Director, Health 
Eligibility Center of VA Enrollment confirmed the Veteran's 
recent enrollment in the VA health care system.  

Thus, because the Veteran was not enrolled in the VA health 
care system at the time of the emergency treatment at Swedish 
American Hospital between February 27 to March 2, 2007, and 
he had not received VA medical services within the 24-month 
period preceding the furnishing of such emergency treatment, 
he is not entitled to payment or reimbursement of 
unauthorized medical expenses incurred for treatment at the 
non-VA medical facility from February 27, 2007 to March 2, 
2007.

The record shows that the Veteran became enrolled effective 
March 20, 2007.  Thus, the consultation visits on March 15, 
2007 and March 16, 2007 occurred prior to the date of that 
enrollment.  See 38 C.F.R. § 17.1002 (e).  Further, there is 
no evidence that these treatment visits constituted emergency 
services, or that treatment on those two dates was for a 
condition of such a nature that a prudent layperson would 
have reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or 
health, as further defined in the above criterion.  See 38 
C.F.R. § 17.1002 (a),(b).

In sum, at the time of the two consultation visits on March 
15, 2007 and March 16, 2007, the Veteran was not enrolled in 
the VA health care system.  See 38 C.F.R. § 17.1002 (e).  
Moreover, these visits did not constitute emergency treatment 
of a nature as required and explained above.  See 38 C.F.R. § 
17.1002 (b).  Nor does the Veteran claim that this treatment 
was performed on an emergency basis.  Thus, the Veteran is 
not entitled to payment or reimbursement of unauthorized 
medical expenses incurred for treatment on March 15, 2007 and 
March 16, 2007.

With respect to the treatment received on March 20, 2007, on 
that date the Veteran underwent surgery to implant a heart 
pacemaker at the non-VA medical facility of the Swedish 
American Hospital.  According to VA records, that treatment 
occurred on the same date as when his enrollment in the VA 
health care system became effective.  Review of the private 
treatment records prior to that surgery reflects that the 
surgery was planned and was not performed on an emergency 
basis.  Nor does the Veteran claim that this treatment was 
performed on an emergency basis.  

The purpose of the Veterans Millennium Healthcare and 
Benefits Act is to provide for VA to make payment or 
reimbursement of costs for emergency treatment for non-
service-connected disabilities in non-VA facilities.  As the 
March 20, 2007 surgery was not performed on an emergency 
basis, that condition for payment or reimbursement has not 
been met.

In summary, the Veteran received treatment at non-VA medical 
facilities on certain dates in February and March 2007 for 
which he seeks payment or reimbursement.  At no time during 
the relevant period was service connection in effect for any 
disorder including for the disorder for which he received 
treatment.  Further, at the time of the initial treatment 
between February 27, 2007 and March 2, 2007, which began on 
an emergency basis at the Swedish American Hospital, the 
Veteran was not enrolled in the VA health care system.  Nor 
was he shown to be enrolled at the time of the consultation 
visits on March 15 and 16, 2007; and even if he had been 
enrolled at that time, these consultation visits were not 
shown to constitute  treatment on an emergent basis.  The 
final treatment, for surgery on March 20, 2007, also did not 
constitute an emergent basis of treatment.  

Review of the record clearly shows that the March 20, 2007 
surgery was planned for and was not an emergency.  See 38 
C.F.R. § 17.1002 (a), (b).  To the extent that the Veteran 
may assert that the non-VA medical services provided after he 
became enrolled in the VA health care system were for 
emergency services, such lay opinion, would not be competent 
evidence on the matter.  A lay person is only qualified to 
report evidence which is capable of lay observation; and not 
qualified to render opinions which require medical expertise, 
such as the diagnosis or cause of a particular disability or 
a determination that a particular situation constitutes a 
medical emergency.  38 C.F.R. § 3.159(a)(1)-(2); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, 
without more, such opinion cannot be considered competent 
evidence to support the Veteran's claim.

Accordingly, for the reasons stated above, pursuant to 
provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002, 
reimbursement for medical expenses incurred for medical 
services rendered by the non-VA treatment providers is not 
warranted for any of the three sets of treatment on appeal: 
February 27, 2007 to March 2, 2007; on March 15, 2007 and 
March 16, 2007; and on March 20, 2007.  The preponderance of 
the evidence is against the claims, and there is no 
reasonable doubt to be resolved on this part of the matter.  
38 U.S.C.A. § 5107(b) (West 2002).


ORDER

The claim of entitlement to payment or reimbursement of 
unauthorized expenses for medical care incurred at a non-VA 
medical facility from February 27, 2007 to March 2, 2007 is 
denied.

The claim of entitlement to payment or reimbursement of 
unauthorized expenses for medical care incurred at a non-VA 
medical facility on March 15, 2007 and March 16, 2007 is 
denied.

The claim of entitlement to payment or reimbursement of 
unauthorized expenses for medical care incurred at a non-VA 
medical facility on March 20, 2007 is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


